Citation Nr: 1751126	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for narcolepsy prior to December 16, 2016, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral plantar fasciitis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 30, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for a bilateral foot disorder and granted service connection for narcolepsy and assigned an initial noncompensable disability rating, effective September 8, 2010.  During the pendency of this appeal, the initial rating for narcolepsy was increased to 10 percent, effective September 8, 2010; and to 20 percent from December 16, 2016, forward.  Jurisdiction of this matter has since been transferred to the RO in Houston, Texas.

In October 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
The issues of entitlement to service connection for a bilateral foot disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 16, 2016, the Veteran's service-connected narcolepsy required continuous medication. 

2.  From December 16, 2016, forward, the Veteran's service-connected narcolepsy was productive of at least two minor seizures in the last six months.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for narcolepsy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.121, 4.124a, Diagnostic Codes 8108, 8911 (2016).

2.  The criteria for a rating in excess of 20 percent for narcolepsy, from December 16, 2016, forward, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.121, 4.124a, Diagnostic Codes 8108, 8911 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's narcolepsy has been evaluated under Diagnostic Code (DC) 8108, which provides that narcolepsy is to be rated using the criteria for petit mal epilepsy.  See 38 C.F.R. § 4.124a (2016).  In turn, DC 8911, directs that petit mal epilepsy be evaluated under the general rating formula for minor seizures.  See id. 

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating.  See 38 C.F.R. § 4.124a, DCs 8910, 8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See id. at Note 1.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See id. at Note 2. 

Initially, the Board notes that the Veteran does not contend, nor does the medical evidence of record reflect, that her narcolepsy is characterized by tonic-clonic convulsion.  See 38 C.F.R. § 4.124a, DC 8911, Note 1 (defining major seizures).  Accordingly, and pursuant to the regulatory criteria, the Board will evaluate the Veteran's narcoleptic episodes as analogous to "minor seizures."  See generally 38 C.F.R. § 4.124a.  

Under the General Rating Formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  See 38 C.F.R. § 4.124a, DC 8911.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  See id.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  See id.  A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  See id.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  See id.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  Finally, Note 1 to DC 8911 provides that a 10 percent rating is warranted when continuous medication is shown to be necessary for the control of epilepsy, and that 10 percent rating is not to be combined with any other rating for epilepsy.  See id.

Furthermore, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121 (2016).  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.  Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  Id.

As stated above, the Veteran was granted an initial 10 percent disability rating for narcolepsy, which was subsequently increased to a 20 percent disability rating, effective December 16, 2016.  The Veteran asserts that she is entitled to higher ratings for her service-connected narcolepsy throughout the appellate period.  For the following reasons and bases, the Board finds that increased ratings are not warranted.

At the March 2011VA examination, the Veteran reported that she took the medication Modofanil to relieve her narcolepsy.  She further reported that she did not experience any narcoleptic episodes within the past 12 months.  

In April 2013, the Veteran underwent another VA narcolepsy examination.  Upon examination, she reported excessive daytime sleepiness and sleep attacks.  The examiner found that continuous medication was required to control the Veteran's narcolepsy, however, she was not currently taking the medication as she was breastfeeding.  The examiner also found that the Veteran had experienced up to one cataplectic (narcoleptic) episode over the past six months.

In her June 2013 substantive appeal, the Veteran stated that she continues to experience daytime sleepiness.  See June 2013 VA Form 9.  

Pursuant to the Board's October 2016 remand directives, the Veteran underwent a December 2016 VA examination to determine the severity of her narcolepsy.  The Veteran reported persistent daytime sleepiness and falling asleep while comfortable.  She further reported experiencing up to four narcoleptic episodes per week. 

The Board finds that, prior to December 16, 2016, the Veteran's narcolepsy did not approximate the criteria for a 20 percent disability rating.  In this regard, the March 2011 and April 2013 VA examination reports clearly show that the Veteran's narcolepsy required continuous medication, and was manifest by one minor seizure in the past six months.  

From December 16, 2016, forward, the Board finds that the Veteran's narcolepsy does not more nearly approximate the criteria for a rating in excess of 20 percent.  The probative evidence shows that the Veteran's narcolepsy has manifested in at least two minor narcoleptic episodes in the past six months.  Although the Veteran asserts she is entitled to a higher rating, there is no evidence that she has averaged five to eight minor seizures weekly.  

As the preponderance of the evidence is against the Veteran's claim of increased disability ratings, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for narcolepsy prior to December 16, 2016, and to a rating in excess of 20 percent thereafter is denied.


REMAND

Unfortunately, the Veteran's claim for entitlement to service connection for a bilateral foot disability must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide her claim so she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
Pursuant to the Board's October 2016 remand, the Veteran was afforded a December 2016 VA examination to determine the etiology of her claimed service-connected bilateral foot disorder.  The December 2016 VA examiner opined that the Veteran's bilateral foot disorder was not related to her service.  The Board finds the December 2016 opinion to be inadequate, as the examiner merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Additionally, the December 2016 VA examiner's opinion did not address the Veteran's lay statements and medical evidence concerning the continuity of symptomatology, most notably foot pain both during and after service.  

Therefore, on remand, the Veteran should be afforded new VA examination, which addresses the competent and credible statements of the Veteran regarding her symptomatology during and after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that she experienced a continued progression of symptomatology, including foot pain since her separation from active service.  The Veteran is competent to report that she experienced observable symptomatology during and since separation from service, and the Board finds no basis upon which to consider that she is not credible in this regard.  Layno, 6 Vet. App at 470; 38 C.F.R. § 3.159(a)(2) (2016).

Since the TDIU claim is inextricably intertwined with the service connection claim, it is also being remanded.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Finally, as this matter is being remanded, efforts should be made to obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral foot disorder.  The entire claims file, to include a copy of this REMAND must be made available to the examiner in conjunction with the opinion.  The examiner must confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, performing any clinically indicated diagnostic testing, the examiner must provide an opinion to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include her military occupational specialty of food service whereby she stood for long periods of time.

* In providing this opinion, the examiner must consider and address the December 2006 knee evaluation which stated the Veteran stands 10-12 hours per day, as well as the March 2011 VAX in which the Veteran reported she has experienced foot pain since 2006.  The examiner must also consider and address the January 2013 Physician Note which notes bilateral plantar fasciitis, stating it began in service while the Veteran stood up to 16 hours a day.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


